Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Information Disclosure Statement
2.  	The information Disclosure Statement (IDS) filed 8/30/2022 has been considered.   
Preliminary Amendment
3.	A Preliminary Amendments filed 3/08/2021 to the specification, drawings, and claims are accepted and entered.  In this amendment, claims 17-18, 20-22, 24, 31, 41-42 have been amended and claims 1-6, 32-40, and 46 have been canceled.
            Claim Objections

4.   	Claims 17-18, 20-21, 23-24, and 31 are objected to because of the following informalities:
In claims 17 and 18, “a orbital” should read “an orbital”.
In claim 18, extra “and” at the end of lines 6 and 11.
In claims 18 and 20, “the calculating the perturbation” should read “the calculating 
In claims 21 and 24, “the calculating the tilt angle” should read “the calculating 
In claim 23, extra “and” before “wherein”.
In claim 24, “at plurality of time” should it be “at plurality of times”?
In claim 31, “at least one of the plurality of monitoring devices are located at a plurality of locations…” should read “… is located at one of a plurality of locations…”.  
Further, an extra “and” after end of line 4.	
In claim 41, “at least on of” should be corrected to “at least one of”. 
Examiner note: Please review all claims to make sure no more claim objections.
Appropriate correction is required.
Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 31 is rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
	Specifically, representative Claim 1 recites:  receiving ionospheric scintillation data from a plurality of monitoring devices through a network, at least one of the plurality of monitoring devices are located at a plurality of locations near the an Earth's surface; and aggregating the ionospheric scintillation data from the plurality of monitoring devices, wherein at least one of the plurality of monitoring device is configured for receiving one or more radio signals, each radio signal from a corresponding orbital navigation satellite located beyond an ionosphere, calculating an ionosphere weather model using the aggregated ionospheric scintillation data; and calculating a high frequency (HF) propagation model using the ionosphere weather model.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”.
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical Relationships/Calculations, such as calculating an ionospheric weather model and a high frequency propagation model. Thus, the step 2A – prong I is yes.   
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional limitations/elements of receive data from monitoring devices through a network and aggregating data form monitoring devices are insignificantly extra-solution activities because receiving/aggregating data via generic, conventional equipment such as monitoring device through network. 
The additional elements in the preambles in claim 31, “A method of calculating ionospheric scintillation” is not qualified for meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2A, Prong II is No). Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claim, therefore, is not patent eligible.  
Claim Rejections - 35 USC § 112
7. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL-The specification shall contain a written description of the invention, and of the  manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


8. 	Claim 30 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in claim 30, “wherein the computer is further configured for sending the perturbation to a server through a network” is not found in the specification. There is no such sending “perturbation”.  
	Thus, the written description requirement of 112(a) was not satisfied. 

9. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.	Claims 17-31 and 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	 
a. The recitation in claim 17, “a computer coupled to the DSP configured for calculating a perturbation of the one or more radio signals that is corrected of motion of the monitoring device” is indefinite. It is unclear that is corrected of what of motion of the monitoring device? Whether “a drift” (claim 19) or “a low frequency” (claim 27) or else?
b. The recitation in claim 18, “calculating a distance between the monitoring device and a orbital navigation satellite for each orbital navigation satellites corresponding to each radio signal” lacks antecedent basis. It is unclear whether the above underlined refers to claim 17 lines 3-4?
c. The recitation in claim 20, “calculating a tilt angle of the antenna relative to an orbital navigation satellite” lacks antecedent basis. It is unclear whether it refers to the orbital navigation satellite as recited in claim 17 lines 3-4?
d. The recitation in claim 24, “calculating, at a plurality of time, corresponding position of the monitoring device” is indefinite. It is unclear whether Applicant means “calculating, at plurality of times, positions corresponding to the motion of the monitoring device?
e. Further, “correlating positions of the monitoring device with positions derived from…” lacks antecedent basis. It is unclear whether Applicant means “correlating the positions corresponding to the motion of the monitoring device, wherein the positions derived from …”?
f. Furthermore, “calculating the positions of the orbital…. Correlated to the positions of the monitoring device” lacks antecedent basis. It is unclear whether it refers to the motion of the monitoring device? 
Please be clear whether the positions refer to the “motion of the monitoring device”? 
g. The recitation in claim 31 line 6, “wherein at least one of the plurality of monitoring device” lacks antecedent basis. It is unclear whether Applicant means “the at least one of the plurality of monitoring devices” refers to the same limitation in line 3?
h. The recitation in claim 41 line 3, “the monitoring devices are located” lacks antecedent basis. It is unclear whether Applicant refers it to “the plurality of monitoring devices” in lines 2-3?
i. The recitation in claim 42, “calculating a perturbation of the radio signal that is corrected of motion of at least one of the plurality of monitoring device” lacks antecedent basis and is indefinite. It is unclear that is corrected of what of motion of the monitoring device? Whether “a drift” or “a low frequency” or else?
j. Further, whether “calculating a perturbation of the radio signal” refers to “calculating a perturbation of the one of more radio signals as recited in claim 41 line 7?
Dependent claims are also rejected for the same reason as it respective parent claim.	 
Examiner note: Due to number of 35 USC 112 (b) rejection, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to eliminate the claim rejections. For purpose of examination the claims have been treated on their merits as best understood by the Examiner. 
Statement of the 102 and 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status. 
 Claim Rejections - 35 USC § 102
12. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

 13.	Claims 17, 20 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 2008/0174482 of Watson et al, hereinafter Watson (of record).  
As per Claim 17, Watson teaches an apparatus for calculating ionospheric scintillation, comprising: 
an antenna configured to receive one or more radio signals, see [0062], each radio signal from a orbital navigation satellite located beyond an ionosphere, see [0027]-[0028];
a monitoring device (a receiver, Fig 1, 102, [0027]), comprising: a radio frequency front end (RFE) coupled to the antenna (Fig 6, receiver 600 includes RF 602 front end coupled to antenna 601, see Claim 5 lines 3-4);
a digital signal processor (DSP) coupled to the RFE (Figs 7A-7B, GPS receiver, [0026], [0067]). It is noted “Digital Signal Processing consists of a set of processing steps, handling the input signal from its digitalization and down-conversion in the RF section's (antenna and front end), up to the GNSS receiver output, i.e. the navigation solution to the user. See Digital Signal Processing - Navipedia); and 
a computer coupled to the DSP configured for calculating a perturbation of the one or more radio signals that is corrected of motion of the monitoring device (e.g. distortion [0016], time delays impact the carrier by disrupting [0064]-[0065], e.g. GSP receiver provides ionospheric carrier phase correction, see [0026]).   
As per Claim 20, Watson teaches the apparatus of Claim 17, wherein the calculating the perturbation comprises: calculating a tilt angle of the antenna relative to an orbital navigation satellite (Fig 3 “elevation angle” is “tilt angle”, [0022], [0031], [0040]-[0042]; and calculating an amplitude of the perturbation based on an adjustment of a gain of the antenna at the tilt angle (Fig 5 show the amplitude is adjusted at real TECu, see [0072]-[0076]). 
As per Claim 24, Watson teaches the apparatus of Claim 20, wherein the calculating the tilt angle comprises calculating, at a plurality of time, corresponding positions of the monitoring device (see [0052]-[0056]; correlating positions of the monitoring device with positions derived from a high rate phase navigation solution of the monitoring device (e.g. a different peak 20.46 MHz considered “high rate phase navigation”, see [0061], [0071]-[0073]; and calculating the positions of the orbital navigation satellite corresponding to the high rate phase navigation solution correlated to the positions of the monitoring device (estimator 730 in Fig 7, see [0067], [0037], [0062]).
As per Claim 25, Watson teaches the apparatus of Claim 17, wherein the orbital navigation satellite is one of a Global Positioning System (GPS) [0003], [0007], Global Navigation Satellite System (GLONASS) [0083], Galileo system [0083], Indian Regional Navigation Satellite System (IRNASS), and BeiDou Navigation Satellite System (BDS).  

14.	Claims 31, 41, and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US patent 9,625,614 of Rikoski. 
As per Claim 31, Rikoski teaches a method of calculating ionospheric scintillation, comprising: receiving ionospheric scintillation data from a plurality of monitoring devices through a network (Fig 1, GPS-enable devices 104s, col 1 lines 41-48, col 5 lines 33-42), at least one of the plurality of monitoring devices are located at a plurality of locations near an Earth's surface (col 6 lines 50-53); and aggregating the ionospheric scintillation data from the plurality of monitoring devices (col 1 lines 62-64, col 3 lines 41-48, col 7 lines 58-61), wherein at least one of the plurality of monitoring device is configured for receiving one or more radio signals (col 5 lines 47-49, col 7 lines 65-67), each radio signal from a corresponding orbital navigation satellite located beyond an ionosphere (Fig 3, col 5 lines 33-39); calculating an ionosphere weather model (Fig 1, weather model 106) using the aggregated ionospheric scintillation data (col 3 lines 45-48, col 7 lines 58-61 and 65-67, col 8 lines 28-30); and calculating a high frequency (HF) propagation model using the ionosphere weather model (col 6 lines 31-41).  
As per Claim 41, Rikoski teaches a server, comprising: 
an interface configured for receiving ionospheric scintillation data from a plurality of monitoring devices through a network (Fig 1, GPS-enable devices 104s, col 1 lines 41-48, col 5 lines 33-42), the monitoring devices are located at a plurality of locations near an Earth's surface (col 6 lines 50-53); and 
a processor configured for aggregating the ionospheric scintillation data from the plurality of monitoring devices (col 1 lines 62-64), wherein at least on of the plurality of monitoring devices is configured for receiving one or more radio signals (col 5 lines 47-49, col 7 lines 65-67), each radio signal from a corresponding orbital navigation satellite located beyond an ionosphere (Fig 3, col 5 lines 33-39).
As per Claim 43, Rikoski in view of Watson teaches the server of Claim 41, Rokoski further teaches the processor is further configured for calculating an ionosphere weather model (Fig 1, weather model 106) using the aggregated ionospheric scintillation data (col 3 lines 45-48, col 7 lines 58-61 and 65-67, col 8 lines 28-30); and calculating a high frequency (HF) propagation model using the ionosphere weather model (col 6 lines 31-41).  
As per Claim 44, Rikoski teaches the server of Claim 43, wherein the processor is further configured for calculating a transmission frequency using the HF propagation model for a location of a network device (distance measurement, col 5 lines 39-46, col 6 lines 55-67, Fig 7, steps 712, Col 11 lines 51-58).
As per Claim 45, Rikoski teaches the server of Claim 41, further comprising a storage configured for storing the aggregated ionospheric scintillation data as historical data (see [0040], [0054]).    	 
Claim Rejections - 35 USC § 103
15. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


16.	Claims 18-19 are rejected under 35 U.S.C. 103 as being obvious over Watson in view of US 2012/0086606 of Mathews et al, hereinafter Mathews (of record).
As per Claim 18, Watson teaches the apparatus of Claim 17, wherein the calculating the perturbation comprises: calculating a high rate position of the monitoring device using the corrected high rate phase data (the peak “high rate” of GPS receiver [0061], estimator 730 in Fig 7, see [0067], [0037]); calculating a distance between the monitoring device and a orbital navigation satellite for each orbital navigation satellites corresponding to each radio signal using a high rate navigation solution, see [0032], [0063]; and converting a change of the distance to units of cycles with reference to a wavelength of one of the one or more radio signals [0036], [0062]; adjusting the high rate phase data with the converted change of the distance as adjusted high rate phase data [0063], [0072]-[0073], [0075]; and calculating a phase of the perturbation using the adjusted high rate phase data [0011], [0016], [0035], [0065].  Watson does not teach interpolating a high rate phase data of the one or more radio signals in a window of time; calculating an offset of the high rate phase data and adding the offset to the high rate phase data as a corrected high rate phase data. Mathews teaches interpolating a high rate phase data of the one or more radio signals in a window of time, see Fig 11, [0100]; calculating an offset of the high rate phase data and adding the offset to the high rate phase data as a corrected high rate phase data, see [0171], [0184]. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Watson to calculate and correct high rate phase data as taught by Mathews that would correct the error introduced by dispersion (Mathews [0010]). 
As per Claim 19, Watson teaches the apparatus of Claim 18, but does not teach wherein the computer is further configured for filtering the adjusted high rate phase data with a high pass filter to remove a drift motion of the monitoring device.  Mathews teaches for filtering the adjusted high rate phase data with a high pass filter to remove a drift motion of the monitoring device (Kalman filter in Fig 3 as known is a high-pass filter, e.g. IMU drift [0003], [0008], [0048]).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Watson and Mathews having Kalman filter as a high filter, e.g. to correct inherent drift in IMU (Mathews [0013]). 
17.	Claims 21-22 are rejected under 35 U.S.C. 103 as being obvious over Watson in view of US 2010/0283674 of Kirk (of record). 
As per Claim 21, Watson teaches the apparatus of Claim 20, but does not teach the calculating the tilt angle is based on information indicative of a pitch motion, a yaw motion, and a roll motion of the monitoring device and a position of the orbital navigation satellite. Kirk teaches calculating the tilt angle is based on information indicative of a pitch motion, a yaw motion, and a roll motion of the monitoring device and a position of the orbital navigation satellite (the tilt in direction, east-west is considered "yaw", i.e. as shown in figures 5-6. [0035]-[0037]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Watson to calculate tilt angle based on motion of monitor device as taught by Kirk that would provide a tilt compensate as well as allows azimuth corrections to be performed (Kirk, [0038]). 
As per Claim 22, Watson in view of Kirk teaches the apparatus of Claim 21, Kirk further teaches the monitoring device further comprises an inertial measurement unit (IMU), and wherein the information indicative of the pitch motion, the yaw motion, and the roll motion are provided by the IMU (see [0036]-[0037], [0055]. As it is known that Trimble Navigation embedded IMU in its navigation system. See Trimble Inc.). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teaching of Watson to include IMU as taught by Kirk that would facilitate at a particular point in time the elevation and angle of the satellite relative to the antenna can be computed (Kirk, [0038]). 
18.	Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Watson in view of Kirk and US 2011/0266086 of Welker et al, hereinafter Welker (of record).
As per Claim 23, Watson in view of Kirk teaches the apparatus of Claim 22, but does not teach the apparatus further comprises a waveglider, and wherein a reading of the yaw motion is provided by the waveglider. Welker teaches a waveglider, and wherein a reading of the yaw motion is provided by the waveglider, which requires vertical (yaw) travel in the water, [0004]-[0005]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Watson, Kirk, and Welker using wave glider incorporate with other types of surveys that would provide far greater efficiency in gathering seismic data in the seafloor. 
19.	Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Watson in view of Welker.
As per Claim 26, Watson teaches the apparatus of Claim 17, but does not explicitly teach the monitoring device is configured to be deployed in an oceanic environment.  Welker teaches the monitoring device is configured to be deployed in an oceanic environment, see [0005], [0009], [0021]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Watson and Welker having a self-propeller “receiver” deployed in the ocean that would facilitate far greater efficiency in gathering seismic data in the seafloor.
20.	Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Watson in view of Welker and further JP2014232087A of Satoshi et al, hereinafter Satoshi.
As per Claim 27, Watson in view of Welker teaches the apparatus of Claim 26, but does not teach the computer is further configured for calculating a wave height of the oceanic environment comprising: calculating a high rate position of the monitoring device in a window of time; and detrending a height of the antenna to remove a low frequency motion of the monitoring device. Satoshi teaches calculating a wave height of the oceanic environment [0002] comprising: calculating a high rate position of the monitoring device in a window of time [0014], [0018]-[0019]; and detrending a height of the antenna [0014] to remove a low frequency motion of the monitoring device [0006]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Watson and Welker to calculate a wave height and correct if a lower frequency as taught by Satoshi that would provide developing a radio waves that could enable precisely measurement of the sea surface (Satoshi [0006]).
21.	Claims 28-30 are rejected under 35 U.S.C. 103 as being obvious over Watson in view of US 2014/0292569 of Wallace et al, hereinafter Wallace.
As per Claim 28, Watson teaches the apparatus of Claim 17, but does not explicitly teach further comprising a support module, the support module comprising: a communication modem configured for communication with a network coupled to the monitoring device; a power management module coupled with and configured for supplying power to the communication modem and the monitoring device; and a battery coupled to the power management module. Wallace teaches a support module, the support module comprising: a communication modem radio modem configured for communication with a network coupled to the monitoring device [0159]; a power management module coupled with and configured for supplying power to the communication modem and the monitoring device and a battery coupled to the power management module [0276]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Watson having communication via cellular device and a solar supply power as taught by Wallace that would provide no interruption if lost power, to improve the accuracy of the respective cellular devices’ positions (Wallace [0165]).  
As per Claim 29, Watson in view of Wallace teaches the apparatus of Claim 28, Wallace further teaches comprising a power source coupled to the power management module, the power source comprises one or more of a solar cell, a wind turbine, and a wave generator (Fig 15C is a solar panel 1513 which generates electricity, [0274]).
As per Claim 30, Watson teaches the apparatus of Claim 17, but does not teach the computer is further configured for sending the perturbation to a server through a network.  Wallace teaches sending the perturbation [0153], [0344] to a server through a network [0158]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Watson to send interference signal through server as taught by Wallace that would enable in real time each GSNN receiver to transmit data (Wallace [0158]).
22.	Claim 42 is rejected under 35 U.S.C. 103 as being obvious Rikoski in view of Watson.
As per Claim 42, Rikoski teaches the server of Claim 41, but does not teach the processor is further configured for calculating a perturbation of the radio signal that is corrected of motion of at least one of the plurality of monitoring devices. Watson teaches calculating a perturbation of the radio signal that is corrected of motion of at least one of the plurality of monitoring devices (e.g. distortion [0016], time delays impact the carrier by disrupting [0064]-[0065], e.g. GSP receiver provides ionospheric carrier phase correction, see [0026]).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rikoski calculate a perturbation of the radio signal as taught by Watson that would provide carrier phase tracking between the upper and lower side band signals and to compensate to maximize the correlation values (Watson [0065]-[0066]).
Conclusion
23.	The following pertinent prior art/ prior art of record, such as: US 2010/0214168 of Stucki (Antenna combination for a mobile GNSS station and mobile GNSS station); US 2002/0008661 of McCall et al (Micro integrated global positioning system/inertial measurement unit system); US patent 6,285,315 of Pratt (Positioning system); and US 2013/0069822 of Wu et al (Method and apparatus doe differential global positioning system (DGPS)-based real time attitude determination (RTAD).
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2857    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863